United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     _____________

                                     No. 98-1249ND
                                     _____________

Sandra Martell, on behalf of Scott    *
Poitra,                               *
                                      *
                   Appellant,         * Appeal from the United States
                                      * District Court for the District
      v.                              * of North Dakota.
                                      *
Kenneth S. Apfel, Commissioner,       *       [UNPUBLISHED]
Social Security Administration,       *
                                      *
                   Appellee.          *
                                _____________

                             Submitted: October 23, 1998
                                 Filed: October 28, 1998
                                  _____________

Before FAGG, ROSS, and BEAM, Circuit Judges.
                           _____________

PER CURIAM.

       Sandra Martell, for her son Scott Poitra, a minor, appeals the district court's grant
of summary judgment affirming the Social Security Commissioner's decision to deny
Poitra supplemental security income disability benefits. After careful review of the
administrative record and the parties' briefs, we conclude substantial evidence supports
the decision of the Commissioner that Poitra is not disabled for social security purposes
and the judgment of the district court is correct. Because the case presents no novel
issues, we affirm the district court without further discussion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-